Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Michael Roby on March 14, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Amendment

1. (Currently amended) A method for testing a first automated learning system, the first automated learning system being a neural network having (i) an input layer configured to receive a test input value, (ii) hidden layers, and (iii) an output layer configured to output a first output value, the method comprising:
determining a second output value based on (i) a predefined target output value that is different than a correct output value that is assigned to the test input value and (ii) a reference 
propagating the second output value through a second automated learning system, the second automated learning system being a neural network having (i) an input layer configured to perform a transformation that is a conjugate of a transformation performed by the output layer of the first automated learning system and being configured to receive the second output value, (ii) hidden layers each corresponding to a respective layer of the hidden layers of the first automated learning system but being arranged in reverse order compared to the corresponding hidden layers of the first automated learning system, each of the hidden layers of the second automated learning system being configured to perform a transformation that is a conjugate of a transformation performed by the corresponding respective layer of the hidden layers of the first automated learning system, and (iii) an output layer configured to perform a transformation that is a conjugate of a transformation performed by the input layer of the first automated learning system and being configured to output a third output value; and
determining, based on the third output value that results from the propagation of the second output value through the second automated learning system, whether modifications to the test input value 

2. (Currently amended) The method according to claim 1, further comprising:
issuing a robustness certificate in response to determining that the modifications to the test input value do 

3. (Previously presented) The method according to claim 2, the method further comprising:
controlling a physical actuator of a technical system depending on further output values of the first automated learning system and depending on the issued robustness certificate.

4. (Currently amended) The method according to claim 1, further comprising:	

comparing the determined objective function to a predetermined threshold; and
determining whether the modifications to the test input value 

5. (Previously presented) A method for determining a largest modification magnitude of a modification to a test input value to an input layer of a first automated learning system that does not cause an output layer of the first automated learning system to output a predefined target output value that is different than a correct output value that is assigned to the test input value, the first automated learning system being a neural network having (i) the input layer, (ii) hidden layers, and (iii) the output layer, the method comprising:
determining a second output value based on (i) the predefined target output value and (ii) a reference output value that is one of the correct output value and a first output value of the first automated learning system;
propagating the second output value through a second automated learning system, the second automated learning system being a neural network having (i) an input layer configured to perform a transformation that is a conjugate of a transformation performed by the output layer of the first automated learning system and being configured to receive the second output value, (ii) hidden layers each corresponding to a respective layer of the hidden layers of the first automated learning system but being arranged in reverse order compared to the corresponding hidden layers of the first automated learning system, each of the hidden layers of the second automated learning system being configured to perform a transformation that is a conjugate of a transformation performed by the corresponding respective layer of the hidden layers of the first automated learning system, and (iii) an output layer configured to perform a transformation that is a conjugate of a transformation performed by the input layer of the first automated learning system and being configured to output a third output value;
determining an objective function based on (i) the test input value, (ii) the third output value that results from the propagation of the second output value through the second automated learning system, and (iii) the modification magnitude; and


6. (Original) The method according to claim 5, wherein the predetermined threshold for the objective function is not less than zero.

7. (Original) The method according to claim 5, wherein:
one of a plurality of second output values is determined for each one of a plurality of predefined target output values,
each one of the plurality of predefined target output values corresponds to a differing output value that is different from the reference output value,
the plurality of second output values are propagated through the second automated learning system which outputs a plurality of corresponding output values, and
the objective function is determined depending on said plurality of corresponding output values.

8. (Currently amended) The method according to claim 5, further comprising:
detecting whether the test input value of the first automated learning system is anomalous by determining, based on the third output value that results from the propagation of the second output value through the second automated learning system, whether modifications to the test input value 
wherein the predetermined modification magnitude is selected not to be greater than the largest modification magnitude.

9. (Previously presented) A method for training a first automated learning system, the first automated learning system being a neural network having (i) an input layer, (ii) hidden layers, and (iii) an output layer, the method comprising:
providing (i) a predetermined modification magnitude and (ii) training data including both training input values and corresponding training output values;

determining, for each training input value, a corresponding second output value based on (i) a predefined target output value and (ii) the training output value that corresponds to the respective training input value;
propagating the corresponding second output values through the second automated learning system to yield corresponding third output values of the second automated learning system;
determining at least an objective function based on (i) the predetermined modification magnitude, (ii) at least one of the training input values, and (iii) at least one of the corresponding third output values of the second automated learning system;
determining a loss function which depends on the determined objective function and which also depends on at least the training output value which corresponds to the at least one of the training input values; and
optimizing the determined loss function by adjusting parameters of the first automated learning system.

10. (Previously presented) The method according to claim 9, wherein:
for each training input value, a plurality of corresponding different second output values is determined depending on a plurality of differing output values that are different from the 
the plurality of corresponding different second output values of each training input value is fed into the input layer of the second automated learning system and is propagated through the second automated learning system, and
the objective function is determined depending on at least one of the training input values and depending on the output values of the second automated learning system which result from propagating at least one of the plurality of different second output values corresponding to said at least one of the training input value through the second automated learning system.

11. (Previously presented) The method according to claim 9, further comprising:
determining a largest modification magnitude of a modification to a test input value to the trained first automated learning system that does not cause the output layer of the first automated learning system to output a predefined target output value that is different than a correct output value that is assigned to the test input value by:
determining the largest modification magnitude depending on the objective function such that the objective function does not become smaller than a predetermined threshold; and
continuing training of the trained first automated learning system if the largest modification magnitude is less than a predetermined second threshold.


12. (Previously presented) The method according to claim 9, wherein:
the layers of the first automated learning system are grouped, and
the grouped layers are trained separately from each other.

13. (Previously presented) The method according to claim 9, further comprising;
controlling a technical system, wherein the trained first automated learning system receives input data that characterizes a state of the technical system and/or parameters for controlling the technical system and wherein an actuator of the technical system is controlled depending on an output value of the trained first automated learning system.

14. (Previously presented) The method according to claim 13, wherein the objective function is determined depending on (i) a first term, which characterizes a product of the output of the second automated learning system multiplied by the input value of the first automated learning system, and (ii) a second term, which characterizes a predetermined norm of the output value of the second automated learning system weighted by the modification magnitude.

15. (Original) The method according to claim 14, wherein: 
the first term of the objective function is determined depending on a predetermined second norm value of the output of the second automated learning system,
the second norm value is approximated by a random Cauchy projection,
for the approximation, a random Cauchy matrix is propagated through the second automated learning system,
the second norm is determined by determining the median over the output value of the propagated random Cauchy matrix, and
the second term of the objective function is also approximated by the random Cauchy projection.

16. (Previously presented) The method according to claim 9, wherein: 
each respective layer of the first automated learning system computes an output value depending on the input value of the respective layer using the respective first transformation performed by the respective layer of the first automated learning system,
each respective layer of the second automated learning system calculates an output value depending on the input value of the respective layer using the respective second transformation performed by the respective layer of the second automated learning system,
each respective first transformation of the layers of the first automated learning system is characterized by a respective first function, and
each respective second transformation of the layers of the second automated learning system is characterized by a second function, which is a Fenchel conjugate function of the respective first function of the respective corresponding layer of the first automated learning system.

17. (Previously presented) The method according to claim 16, wherein: 
an indicator function is defined for each layer of the first automated learning system,
for each layer, the corresponding indicator function is set to zero if the input of the layer is connected to exactly one further layer of the first automated learning system,
the second function is determined depending on the indicator function, and
for each layer, the corresponding indicator function is set to zero if the input of the layer is connected to at least two further layers of the first automated learning system.

18. (Original) The method according to claim 17, wherein:
 each conjugate function of the respective indicator function is approximated by an upper bound of the conjugate function of the indicator function,	
the upper bound is characterized by at least two auxiliary functions,
the first auxiliary function characterizes a value of the upper bound of the conjugate function of the indicator function, and
the second auxiliary function is a predefined constraint for determining the first auxiliary function.

19. (Original) The method according to claim 18, wherein determining the objective function further depends on a sum over the first auxiliary functions of the upper bound of the conjugate functions of all layers of the second automated learning system.

20. (Previously presented) The method according to claim 9, wherein: 
at least one of the layers of the first automated learning system is connected to at least two other layers and receives the output value of the connected layers as its input value,		
at least one of the respective first transformations performed by the layers of the first automated learning system is a non-linear function, 
at least one of the respective first transformations performed by the layers of the first automated learning system is partly a linear transformation characterized by a parameter,

the respective second transformation of the corresponding layer of the second automated learning system, the transformation of which is a ReLu function, is defined as follows:
if the upper bound is smaller than zero, the respective second transformation of the input value is a mapping of each input value to the value zero,
if the lower bound is greater than zero, the respective second transformation of the input value is a linear mapping of each input value on the same value as the input value, and
if the lower and upper bound span over zero, then the respective second transformation is a second linear mapping that weights the input values with a parameter.

21. (Previously presented) The method according to claim 20, wherein:
the parameter of the respective second transformation is selected depending on the upper bound and the lower bound, 
the linear transformation is given as a multiplication of the input value with a matrix,
the respective second transformation of the linear transformation is characterized by a multiplication of the input value with a transposed matrix of the matrix,
the first automated learning system further comprises a batch normalization layer,
the respective transformation of the batch normalization layer is characterized by a shift of a mean and variance of the input value dependent on a predetermined mean and predetermined variance, and
the respective second transformation of the batch normalization layer is characterized by a division of the input value by the predetermined variance.

22. (Original) The method according to claim 20, wherein: 
the limited allowable set of input values, is further limited to input values fulfilling a linear inequality, and
the linear inequality is characterized by at least a first parameter and by a second parameter.

23. (Previously presented) The method according to claim 22, wherein the first parameter characterizes correlations between elements of the input value of the layer, the respective transformation of which is characterized by the non-linear function.

24. (Previously presented) The method according to claim 22, wherein: 
the first parameters include a matrix comprising the upper and lower bounds of a previous layer, 
the matrix is multiplied by a further matrix that characterizes the respective transformation of the previous layer, and
the further matrix is a pseudo-inverse of the weight matrix of the previous layer.

25. (Original) The method according to claim 22, wherein the second parameter is determined depending on an optimization of a transpose of the matrix multiplied by a vector or matrix that is given by input values of the respective layer subject to predetermined constraints.

26. (Original) The method according to claim 9, wherein: 
a computer program comprises instructions which, when executed by a computer, cause the computer to carry out the method, and
wherein a computer-readable data carrier comprises the computer program.



				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-26 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of 
Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124